DETAILED ACTION
Claims 16-30 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Applicant’s election without traverse of Group I (claims 16-26) in the reply filed on May 16, 2022 is acknowledged.

Claim Interpretation
The Examiner would like to note that Applicant’s currently presented composition requires a composition comprising the claimed (A), (B), (C), (D), (E), (F), (G) and (H). However each element is not mutually exclusive of the other and a component that satisfies a component such as (B) may also satisfy a component such as (E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (U.S. Patent Application Publication 2014/0011361).
With regards to claim 16, Reichardt discloses a chemical-mechanical polishing (CMP) composition comprising: (A) at least one inorganic abrasive particle (Paragraphs [0038]-[0039]); (B) at least one chelating agent selected from carboxylic acids (Paragraphs [0129]-[0131]); (C) at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraphs [0127]-[0128]); (D) at least one non-ionic surfactant comprising at least one polyoxyalkylene group (Paragraphs [0073]-[0105]); (F) at least one carbonate or hydrogen carbonate (Paragraphs [0107]-[0114]);  (G) at least one oxidizing agent selected from the group consisting of organic peroxides, inorganic peroxides, persulfates, iodates, periodic acids, periodates, permanganates, perchloric acids, perchlorates, bromic acids and bromates (Paragraphs [0125]-[0126]); and (H) an aqueous medium (Paragraphs [0178]-[0179]).
Reichardt does not explicitly disclose wherein the composition comprises (E) at least one pad-cleaning agent selected from compounds having at least one amino group and at least one acidic group selected from the group consisting of carboxylic, phosphonic and sulfonic acids.
However Reichardt discloses the inclusion of at least one chelating agent (Paragraph [0129]) wherein the agent (G) is a compound comprising at least two carboxylic acid or carboxylate group; the chelating agent (G) is selected from a number a amino acids (malonic, citric, acetic, etc) and an aromatic an acid group (Y) the acid group Y selected from the group comprising carboxylic acid, sulfonic acid and phosphonic acid (Paragraphs [0132]-[0133]) rendering obvious wherein the composition comprises (E) at least one pad-cleaning agent selected from compounds having at least one amino group and at least one acidic group selected from the group consisting of carboxylic, phosphonic and sulfonic acids. In addition the Examiner would like to note that Applicant’s currently presented claim does not require the at least one pad cleaning agent (E) to differ from the at least one chelating agent (B) and therefore the chelating agents as disclosed in Reichardt satisfy each of Applicant’s currently required components.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the at least one pad cleaning agent as rendered obvious by embodiment of Reichardt because the reference of Reichardt teaches that such compound is a suitable chelating agent that forms soluble complex molecules with certain meal ions, inactivation the ions so that they cannot normally react with other elements or ions to produce precipitates or scale and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the pad cleaning agent (chelating agent) as rendered obvious by Reichardt. MPEP 2143D
With regards to claim 17, the modified teachings of Reichardt renders obvious wherein the at least one inorganic abrasive particle (A) is selected from the group consisting of metal oxides, metal nitrides, metal carbides, silicides, borides, ceramics, diamond, organic hybrid particles, inorganic hybrid particles and silica (Reichardt Paragraphs [0057]-[0068]).
With regards to claim 18, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one inorganic abrasive particle (A) is in the range of from about 0.002- 10 w wt% (Reichardt Paragraph [0046]) which renders obvious Applicant’s claimed amount of  ≥0.01 wt.% to ≤10 wt.%, based on the total weight of the chemical-mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 19, the modified teachings of Reichardt renders obvious wherein the carboxylic acids are selected from the group consisting of dicarboxylic acids and tricarboxylic acids (Reichardt Paragraph [0131]).
With regards to claim 20, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one chelating agent (B) is in the range of from 0.001-10 wt% (Reichardt Paragraph [0130]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 2.5 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 21, the modified teachings of Reichardt renders obvious wherein the triazoles are selected from the group consisting of unsubstituted benzotriazoles, substituted benzotriazoles, unsubstituted 1,2,3-triazoles, substituted 1,2,3-triazoles, unsubstituted 1,2,4- triazoles and substituted 1,2,4-triazoles (Reichardt Paragraphs [0127]).
With regards to claim 22, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one corrosion inhibitor (C) is in the range of 0.0001-10 wt% (Reichardt Paragraph [0128]) which renders obvious Applicant’s amount of ≥ 0.001 wt% to ≤ 1 wt% of the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 23, the modified teachings of Reichardt renders obvious wherein the concentration of the non-ionic surfactant comprises at least one polyoxyalkylene group (D) is in the range of 0.00001-10 wt% (Reichardt Paragraph [0104]) is in the range of ≥ 0.01 wt% to ≤ 10 wt% based on the weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 25, the modified teachings of Reichardt renders obvious wherein the concentration of the pad cleaning agent (chelating agent) is in the range of from 0.001-10 wt% (Reichardt Paragraph [0130]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 1 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 26, the modified teachings of Reichardt renders obvious wherein the pH of the chemical mechanical polishing composition is in the range of from 6-14 (Reichardt Paragraph [0148]) which renders obvious Applicant’s claimed range of from 8 to 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (U.S. Patent Application Publication 2014/0011361), as applied to claims 16-23 and 25-26, in further view of UMEDA et al (U.S. Patent Application Publication 2015/0315418).
With regards to claim 24, the modified teachings of Reichardt renders obvious the limitations of claim 16 as previously discussed.
However the modified teachings of Reichardt does not explicitly disclose wherein compounds having at least one amino group and at least one acidic group selected from the group consisting of carboxylic, phosphonic and sulfonic acids are selected from the group consisting of diethylenetriaminepentaacetic acid, 1,2-diaminopropane-N,N,N′,N′-tetraacetic acid, diethylenetriaminepentakis (methylphosphonic acid), ethylenediaminetetraacetic acid, triethylenetetraminehexaacetic acid, hexamethylenediaminetetra (methylenephosphonic acid), amino tris(methylene phosphonic acid), ethylendiamine tetra(methylene phosphonic acid), diethylenetriamine penta(methylene phosphonic acid), bis(hexamethylene triamine penta(methylenephosphonic acid, amidosulfonic acid, 2-aminoethanesulfonic acid, 3-sulfo-L-alanine, 3-aminobenzenesulfonic acid and 4-aminobenzenesulfonic acid.
Umeda discloses a polishing composition comprising a chelating agent which may include nitrilotriacetic acid, diethylenetriaminepentaacetic acid, ethylenediaminetetraacetic acid, N,N,N-tri-methylenephosphonic acid, ethylenediamine —N,N,N′,N′-tetramethylenesulfonic acid, trans-cyclohexanediaminetatraacetic acid, 1,2-diaminopropanetetraacetic acid, glycol ether diamine tetraacetic acid, ethylenediamineortho-hydroxyphenylacetic acid, ethylenediaminesuccinic acid (5S isomer), N-(2-carboxylate ethyl)-L-aspartic acid, β-alaninediacetic acid, 2-phosphonobutane-1,2,4-tricarboxylic acid, 1-hydroxyethylidene-1,1-diphosphonic acid, N,N′-bis(2-hydroxybenzyl)ethylenediamine-N,N′-diacetic acid, 1,2-dihydroxybenzene-4,6-disulfonic acid and the like (Paragraph [0073]) which renders obvious wherein compounds having at least one amino group and at least one acidic group selected from the group consisting of carboxylic, phosphonic and sulfonic acids are selected from the group consisting of diethylenetriaminepentaacetic acid, 1,2-diaminopropane-N,N,N′,N′-tetraacetic acid, diethylenetriaminepentakis (methylphosphonic acid), ethylenediaminetetraacetic acid, triethylenetetraminehexaacetic acid, hexamethylenediaminetetra (methylenephosphonic acid), amino tris(methylene phosphonic acid), ethylendiamine tetra(methylene phosphonic acid), diethylenetriamine penta(methylene phosphonic acid), bis(hexamethylene triamine penta(methylenephosphonic acid, amidosulfonic acid, 2-aminoethanesulfonic acid, 3-sulfo-L-alanine, 3-aminobenzenesulfonic acid and 4-aminobenzenesulfonic acid.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the composition of Reichardt to include the compounds having at least one amino group and at least one acidic group as rendered obvious by Umeda because the reference of Umeda teaches that such compound has an action of chemically etch the surface of the polishing object and improving the polishing rate of the polishing object in the composition (Paragraph [0066]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the compounds having at least one amino group and at least one acidic group as rendered obvious by Umeda. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713